COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Alma Jean Bass v. Deborah Bass, Independent Executrix of
                            the Estate of Roberta Lois Stanbrough, Deceased

Appellate case number:      01-18-00837-CV

Trial court case number:    16-CPR-029294

Trial court:                County Court at Law No. 2 of Fort Bend County

       The record in this appeal was due in this Court on October 18, 2018. See TEX. R.
APP. P. 35.1(a). A clerk’s record was filed on October 11, 2018; however, a reporter’s
record has not been filed.
        On October 25, 2018, the Clerk of this Court notified appellant that the court
reporter responsible for preparing the reporter’s record had not filed a reporter’s record
because appellant had not requested preparation of a reporter’s record or had not paid, or
made arrangements to pay, the fee for preparation of the record. See id. 37.3(c). The
Clerk further notified appellant that unless she provided written evidence that she had
paid, or made arrangements to pay, for the reporter’s record, or provided proof that she is
entitled to proceed without payment of costs by November 26, 2018, the Court might
consider the appeal without a reporter’s record. See id. Appellant has not responded.
       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. 37.3. Appellant’s brief is due to be
filed no later than 30 days from the date of this order. Id. 38.6(a), (d).
       It is so ORDERED.

Judge’s signature: __/s/ Terry Jennings______
                    Acting individually  Acting for the Court

Date: __December 6, 2018____